WENTWORTH, Judge,
concurring.
I concur in the decision to affirm the writ of mandamus directing the appellant school superintendent to pay appellee pursuant to a contract between appellee and the school board. In spite of the superintendent’s managerial capacity within the school system, the record does not reflect that either he or a predecessor was a party to the contract, and we are referred to no authority for imputing contractual party-status to one in his position. Cf., School Board of Leon County v. Goodson, 335 So.2d 308 (Fla. 1st DCA 1976); Witgenstein v. School Board of Leon County, 347 So.2d 1069 (Fla. 1st DCA 1977). Because the school board did not join in the appeal, or actively contest the petition for the writ, I view the case not as one involving enforcement of a disputed contract, but instead as one seeking to compel a government official to perform a nondiscretionary duty under a contract not disputed by the parties thereto. Mandamus is therefore proper.